 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLAUDE CARR,                                       No. 1:17-cv-01769-DAD-SAB
12                       Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DENYING
14    TED PRUITT,                                        MOTION TO REVOKE IN FORMA
                                                         PAUPERIS STATUS
15                       Defendant.
                                                         (Doc. Nos. 23, 27)
16

17           Plaintiff Claude Carr is proceeding pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983. (Doc. Nos. 1, 7.) The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On December 11, 2018, defendant Ted Pruitt filed a motion to revoke plaintiff’s in forma

21   pauperis status under 28 U.S.C. § 1915(g). (Doc, No. 23.) On February 6, 2019, the assigned

22   magistrate judge issued findings and recommendations, recommending that defendant’s motion to

23   revoke plaintiff’s in forma pauperis status be denied. (Doc. No. 27.) The findings and

24   recommendations were served on the parties and contained notice that any objections were to be

25   filed within thirty days after service. (Id. at 4.) To date, no objections to the findings and

26   recommendations have been filed, and the time in which to do so has now passed.

27   /////

28   /////
                                                        1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the undersigned concludes

 3   the findings and recommendations are supported by the record and by proper analysis.

 4          Accordingly,

 5          1. The findings and recommendations issued on February 6, 2019 (Doc. No. 27) are

 6               adopted in full;

 7          2. Defendant’s motion to revoke plaintiff’s in forma pauperis status (Doc. No. 23) is

 8               denied; and

 9          3. This matter is referred back to the assigned magistrate judge for further proceedings.

10   IT IS SO ORDERED.
11
        Dated:     May 21, 2019
12                                                    UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
